Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00342-CV

                                Richard A. RODRIGUEZ,
                                        Appellant

                                            v.

                          JPMORGAN CHASE BANK, N.A.,
                                  Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000-CI-12923
                         Honorable Dick Alcala, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs are assessed against the party who incurred them.

      SIGNED June 17, 2015.


                                             _____________________________
                                             Jason Pulliam, Justice